11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Derick Nhekairo,                             * From the 441st District
                                               Court of Midland County,
                                               Trial Court No. CR40252.

Vs. No. 11-13-00292-CR                       * May 30, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.